El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Se apela de una resolución aprobando un memorándum de costas. La partida impugnada se refiere al montante de honorarios de abogado fijado por la corte inferior.
La asignación de errores consiste: en ser nulo el jura-mento que contiene el memorándum, y haber sido excesiva la suma de $1,200 que, en concepto de honorarios de abo-gado, aprobó la corte inferior.
El primer error se funda en no contener el juramento la declaración por el funcionario que lo autoriza de conocer *26al abogado que presta el juramento, y no aparecer la firma del interesado en el sitio correspondiente del memorándum, sino después de las palabras “Suscrito y jurado * # junto y antepuesta a la firma del secretario que recibió el juramento.
Pero este es un defecto más bien clerical que no inva-lida el juramento. En el affidavit se Race constar que Luis Vizcarrondo, después de prestar el juramento debido, es uno de los abogados del demandante y esto aclara su iden-tidad no obstante aparecer su firma junto a la def secre-tario y no en el sitio que correspondía del affidavit.
La ley estableciendo el registro de affidavits, aprobada en marzo 12 de 1908, (Comp. 1911, see. 23) dispone en la sección 3!l las diferentes fórmulas a que deben ajustarse y en todas ellas es un requisito que el funcionario autorizante dé fe del conocimiento del interesado o de los testigos de conocimiento; pero al mismo tiempo por la sección 9 se prescribe lo siguiente:
“Sección 9. — No se entenderán comprendidas en esta ley las declaraciones prestadas en procedimientos judiciales, o gubernativos, ante jueces o funcionarios de cualquiera clase, en asuntos de su ju-risdicción.”
Le esto se desprende que la omisión de dar fe el secre-tario del conocimiento personal del abogado, no afecta a la validez del juramento por ser un requisito innecesario, ya que hay que presumir que un abogado que lleva la direc-ción de un pleito está debidamente admitido a ejercer la profesión y como tal se le considera funcionario depen-diente de la corte.
Por el segundo error se sostiene que los honorarios fi-jados fueron excesivos.
La reclamación original se estableció por $7,000 y la sen-tencia concedió al demandante la suma de $3,500. El me-morándum en cuanto a la partida de honorarios de abo-*27gado monta a la suma do $2,000 y la corte inferior, des-pués de oir las declaraciones de abogados de una y otra parte, los redujo a la suma de $1,200.
Teniendo en cuenta el resultado de la sentencia y el tra-bajo que se lia realizado por los abogados de los deman-dantes, nos parece que fue exagerada la suma acordada por honorarios. Como alegaciones de la demandada hubo ex-cepción previa y contestación. El juicio fué celebrado y duró medio día. No existe ninguna otra circunstancia que pueda considerarse para elevar los honorarios a $1,200. La suma de $700 que como máximum fijó el perito de la ape-lante es una cantidad razonable. Véanse además los casos Beltrán et al. v. Carrasquillo, 29 D.P.R. 559 y 563 respecti-vamente.
Por lo expuesto debe modificarse la resolución inferior reduciéndose las partidas de honorarios a la suma de $700.

Confirmada.